Citation Nr: 0810894	
Decision Date: 04/02/08    Archive Date: 04/14/08

DOCKET NO.  02-03 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to service connection for lumbar disc 
disease, status post L3-4 disckectomy. 

2.  Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from March 1977 to March 
1981 and from February 1983 to February 1984.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a May 2000 rating 
decision, by the Waco, Texas, Regional Office (RO), which 
denied the claims of entitlement to service connection for 
lumbar disc disease, status post L3-4 disckectomy and service 
connection for a psychiatric disorder, to include depression 
and a personality disorder.  The veteran perfected a timely 
appeal to that decision.  In June 2002, the veteran appeared 
and offered testimony at a personal hearing before a Decision 
Review Officer (DRO).  A transcript of that hearing is of 
record.  

In May 2005, the Board remanded the case to the RO for 
further evidentiary development.  Following the requested 
development, a supplemental statement of the case (SSOC) was 
issued in July 2007.  

The issue of entitlement to service connection for lumbar 
disc disease, status post L3-4 disckectomy is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDINGS OF FACT

1.  The veteran's major depression had its onset during 
service.  

2.  During service, a personality disorder was diagnosed.  


CONCLUSIONS OF LAW

1.  Major depression was incurred in service.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2007).  

2.  A personality disorder is not a disease within the 
meaning of legislation providing compensation.  38 C.F.R. 
§ 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  VA bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Here, 
the claimant has not demonstrated any error in VCAA notice, 
and therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  Id.  

While the notice provided to the veteran in March 2003 was 
not given prior to the first RO adjudication of the claim, 
the notice as provided by the RO prior to the transfer and 
recertification of the case to the Board complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  That letter informed the veteran of what 
evidence was required to substantiate the claim, and of his 
and VA's respective duties for obtaining evidence.  The 
veteran was also asked to submit evidence and/or information 
in his possession to the RO.  Accordingly, the requirements 
the Court set out in Pelegrini have been satisfied.  

The Board finds that the content of the above-noted letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  In addition, the 
February 2002 SOC, the July 2002 SSOC, the May 2004 SSOC, and 
the July 2007 SSOC provided the veteran with an additional 60 
days to submit additional evidence.  Thus, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  It also appears that all obtainable evidence 
identified by the veteran relative to his claims has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notice.  

As noted above, VCAA notification predated adjudication of 
this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  Despite initial inadequate notice provided to the 
veteran on the disability rating or effective date elements 
of his claim, the Board notes that the veteran has not been 
prejudiced.  His actions demonstrated that he had actual 
knowledge of the type of evidence needed.  Moreover, the 
Board has rendered a favorable outcome below.  Thus, no 
conceivable prejudice to the veteran could result from this 
adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Given the ample communications regarding the evidence 
necessary to establish service connection for a psychiatric 
disorder, including depression and a personality disorder, 
given that he has been provided all the criteria necessary to 
establish service connection, and considering that the 
veteran is represented by a highly qualified veterans service 
organization, we find that any notice deficiencies are moot.  
See Conway v. Principi, 353 F.3d 1369, 1374 (2004), hold that 
the Court of Appeals for Veterans Claims must "take due 
account of the rule of prejudicial error."  


II.  Factual background.

The record indicates that the veteran had two periods of 
service.  He served on active duty from March 1977 to March 
1981 and from February 1983 to February 1984.  On October 28, 
1983, the veteran presented to the clinic with suicidal 
ideation, insomnia, and weight loss for the past three weeks; 
objective mental status evaluation reported a sad effect.  
The assessment was major depressive disorder.  It was severe 
but not psychotic.  The veteran was referred to a Hospital 
for evaluation.  On November 2, 1983, he reported feeling 
much better; the assessment was depression.  On November 16, 
1983, it was noted that the veteran was still manifesting 
symptoms of depression.  The assessment was depression, not 
lifting and in need of medication.  On the occasion of a 
mental status evaluation in January 1984, it was noted that 
the veteran had a history of depression and in some areas of 
poor work performance.  It was noted that the main reason for 
depression was the veteran's dislike of the U.S. Air Force.  
The examiner also reported strong passive aggressive 
tendencies.  The pertinent diagnoses were depression, 
unresolved situational; and passive aggressive personality.  

The veteran's claim for service connection for a psychiatric 
disorder (VA Form 21-526) was received in November 1999.  
Submitted in support of the veteran's claim was the report of 
a comprehensive psychological assessment conducted from 
February 1992 through June 1992.  The pertinent diagnoses 
were adjustment disorder with mixed emotional features, and 
personality disorder (NOS).  

A September 2001 VA progress note reflects a past medical 
history of depression.  A review of the system noted that the 
veteran was currently on medications for depression, anxiety, 
or suicide thoughts or attempts.  

Of record is a treatment report from Dr. Philip M. Cantu, 
dated in October 2001, reflecting an assessment of 
depression, anxiety and frustration.  On January 10, 2002, 
Dr. E. Jo. Bailey reported a diagnosis of depression.  

On the occasion of his personal hearing in June 2002, the 
veteran reported being treated on several occasions in 
service for depression; he indicated that he was actually 
hospitalized for several days during service.  The veteran 
indicated that he attempted to commit suicide in service.  
The veteran indicated that he continues to experience 
feelings of sadness and worthlessness; he stated that he has 
been on medication for depression and continues to take such 
medication.  

The veteran was afforded a VA examination in April 2003.  At 
that time, it was noted that the veteran was diagnosed with a 
personality disorder in 1984; the veteran indicated that he 
was depressed and thought about suicide.  The veteran did not 
seek help after service.  The veteran indicated that he 
continued to experience depression and thoughts of suicide; 
he also reported irritability and loss of appetite.  The 
veteran indicated that he had been tried on several 
medications, but none of them did any good.  The veteran 
indicated that he had difficulty sleeping.  He stated that he 
handles stress by hollering and yelling.  The veteran 
indicated that he gets depressed and cries, but he does not 
get relief.  He stated that he has had thoughts of suicide, 
but no attempts.  Following a mental status examination, the 
impression was depression, major.  The examiner indicated 
that the veteran had one brief episode of being hospitalized 
in the service that is very little, there are only two 
sentences in there that says anything about depression and it 
said that he had been on antidepressants.  He was behaving 
very much like a personality disorder at the time and 
borderline type.  Later, he was diagnosed with adjustment 
disorder, which the examiner indicated concerned his trying 
to get custody of his child.  The VA examiner indicated that 
he felt that the veteran now had depression and that he has 
lost support of the workmen's compensation.  It was noted 
that the veteran was out of money and he did not have many 
options left.  The examiner noted that those situations do 
cause depression.  


III.  Legal Analysis-Service Connection.

Service connection for VA compensation purposes will be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated by service.  See 38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  Service connection is 
established by showing that the veteran sustained an in- 
service injury or disease, that the veteran developed a 
chronic disability, and that the in-service injury or disease 
proximately resulted in the disability.  See, e.g., Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  Service connection 
may be granted for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

When, after careful consideration of all information and lay 
and medical evidence of record in a case, a reasonable doubt 
arises regarding service origin, the degree of disability, or 
any other point, VA will resolve such doubt in favor of the 
claimant.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
Reasonable doubt is defined as an approximate balance of 
positive and negative evidence that does not satisfactorily 
prove or disprove the claim.  

After careful review of the evidentiary record, the Board 
finds that the evidence supports a grant of service 
connection for major depression.  Significantly, the medical 
evidence shows that the veteran was treated in service and 
diagnosed with major depressive disorder in October 1983.  He 
continued to manifest symptoms of depression; and, on the 
occasion of a mental status evaluation prior to his discharge 
from service, in January 1984, the veteran was diagnosed with 
depression, unresolved situational and passive aggressive 
personality.  Since that time, as noted, the veteran has been 
diagnosed with adjustment disorder and major depression.  A 
private psychological assessment dated in 1992, revealed 
diagnoses of adjustment disorder with mixed emotional 
features and personal disorder NOS.  At his personal hearing 
in June 2002, the veteran testified that he has had problems 
with depression ever since he tried to commit suicide in 
service, and he has been on medication for depression and 
continues to take such medication.  And, following a VA 
examination in April 2003, the veteran was diagnosed with 
major depression.  Therefore, the veteran has a current 
diagnosis of major depression.  There is inadequate evidence 
upon which to conclude that current major depression is 
unrelated to the inservice diagnosis of major depression.  

Although the evidence shows a diagnosis of a personality 
disorder during service, the Board finds that such a 
diagnosis does not exclude additional Axis I diagnoses.  In 
fact, VA's examining psychiatrist opined that the evidence 
strongly suggested that this veteran had one or more Axis I 
disorders in addition to his personality disorder, which was 
major depression.  It is significant that the veteran does 
not currently have a diagnosis of personality disorder.  
Thus, the Board finds that the veteran developed a 
psychiatric disorder during service beyond a personality 
disorder.  Because the evidence shows a clear diagnosis of 
major depression, service connection must be granted for that 
disorder.  The Board finds, therefore, that the criteria for 
a grant of service connection for major depression are met.  

The Board finds that the veteran's consistent statements that 
he began experiencing depression in service, and that he had 
experienced continued problems with depression to be 
credible.  Moreover, while the VA examiner did not provide a 
clear opinion regarding the etiology of the currently 
diagnosed major depression, he acknowledged that the veteran 
experienced depression and has thoughts of suicide, similar 
to the symptoms he experienced in service.  In this regard, 
the Board concludes that the evidence of record shows that 
the veteran's major depression is due to service and that 
service connection for major depression is supported by the 
evidentiary record.  38 U.S.C.A. § 5107.  


ORDER

Service connection for major depression is granted.  

Service connection for a personality disorder is denied.  


REMAND

As discussed above, pursuant to the VCAA, VA first has a duty 
to notify the veteran and the accredited representative of 
any information and evidence necessary to substantiate 
his/her claims for VA benefits.  See 38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b)).  Furthermore, VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim, although the ultimate responsibility 
for furnishing evidence rests with the veteran.  See 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159(c).  

The veteran asserts that his lower back disorder is related 
to service.  The service medical records show the veteran was 
seen in November 1979 for complaints of low back pain; he 
reported hurting his back lifting firewood the previous day.  
No previous back problems were noted.  The assessment was 
paraspinous spasm.  During a separation examination in 
December 1980, it was noted that the veteran had had 
recurrent low back pain since November 1979, and he was 
diagnosed with acute muscle strain and treated with heat and 
rest.  Following an evaluation, the veteran was diagnosed 
with muscle spasm and paraspinous muscles, lumbar area.  In 
December 1983, the veteran was seen for complaints of low 
back pain, which developed as a result of pushing a car three 
days prior to his clinical visit.  The diagnostic assessment 
was low back pain.  

Post service medical records show that the veteran suffered a 
low back injury on the job at General Dynamics in August 
1991.  In November 1992, he was diagnosed with chronic 
lumbosacral sprain and strain.  A private treatment report, 
dated in January 2003, reflects a diagnosis of ruptured L3-4 
disc with some degenerative changes at L4-5.  An August 1996 
progress note reported an assessment of recurring lumbosacral 
discomfort secondary to chronic pseudoarthrosis L3-4, related 
to prior on-the-job injury at General Dynamics in August 
1991.  Spontaneous exacerbation of muscle spasms and slight 
discomfort related to original injury.  The veteran reinjured 
his back on the job in January 2000.  

The veteran was provided with a VA examination in April 2003.  
At that time, the examiner stated that while the veteran said 
that he had multiple interim recurrent strain of his back 
while in the service, there was no treatment or documentation 
of this.  Following an evaluation, the veteran was diagnosed 
with degenerative disc disease of the lumbar spine with 
status post operation in 1993 and again in 2000, with 
continued back pain with leg radiation.  The examiner opined 
that the difficulty with the veteran's low back is less 
likely than not due to the back complaints in service.  
However, the examiner did not have the claims file available 
and it was not reviewed; he specifically noted that the 
history provided by the veteran was not documented.  On the 
contrary, the record clearly documents treatment for low back 
pain in service.  In order to give an accurate opinion on 
whether a disability is related to service, the examiner must 
have the necessary information on which to base his opinion.  
It is crucial that the examiner review the claims file, 
especially the service medical records, before opining if a 
disability is connected to a veteran's service.  

Given that the evidence of record shows the veteran did 
receive treatment for low back pain during service, the 
pertinent question is to what extent his current disability 
is due to his in-service back injury as opposed to any post-
service back injury.  This is a question which must be 
addressed by a medical opinion before the claim on the merits 
can be properly adjudicated.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 173 (1991) (emphasizing that adjudicators cannot 
rely on their own unsubstantiated judgments in resolving 
medical questions).  

The VCAA and its implementing regulations require VA to 
provide a veteran with an examination or to obtain a medical 
nexus opinion based upon a review of the evidence of record 
if VA determines it is necessary to decide the claim.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (4); see also Charles 
v. Principi, 16 Vet. App. 370 (2002).  Based on the existing 
evidence, it is unclear whether any current problems the 
veteran may be experiencing with his low back are a residual 
of his service in the military or, instead, the two 
intercurrent injuries that he has sustained during the years 
since service.  So a medical nexus opinion must be obtained 
to assist in making this important determination.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, the case is hereby 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C., for the following actions:  

1.  The veteran should be afforded a VA 
examination, in order to determine the 
nature and etiology of any currently 
manifested low back disorder.  The claims 
folder should be made available to the 
examiner for review.  Based on his/her 
review of the claims file and the 
examination results, the examiner should 
express an opinion as to whether any 
currently diagnosed low back disorder is 
at least as likely as not (i.e., 50 
percent or more probability) related to 
the veteran's military service as opposed 
to any additional injuries he has 
sustained since service.  The rationale 
for all opinions expressed should be 
provided.  

2.  Thereafter, the RO should 
readjudicate the veteran's claim of 
entitlement to service connection for 
lumbar disc disease.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  The 
purposes of this REMAND are to further develop the record and 
to the accord the veteran due process of law.  By this 
remand, the Board does not intimate any opinion, either 
factual or legal, as to the ultimate disposition warranted in 
this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


